UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Altair Nanotechnologies Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ALTAIR NANOTECHNOLOGIES INC. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS NOTICE IS HEREBY GIVEN that a special meeting (the “Meeting”) of the shareholders of Altair Nanotechnologies Inc. (the “Corporation”) will be held at the Grand Sierra Resort, 2500 E. 2nd Street, Reno, Nevada 89502, Monday, the 27th day of December 2010, at the hour of 10:00 o’clock in the morning (Pacific time) for the following purposes: (1)To approve the issuance and sale ofcommon shares of the Corporation to Canon Investment Holdings Limited (“Canon”) pursuant to the Share Subscription Agreement dated as of September 20, 2010 by and between Canon and the Corporation, in an amount such that, immediately following the share issuance, Canon will be the beneficial owner of 51% of the Corporation’s outstanding common shares on a fully diluted basis; (2)To approve the adjournment of the Meeting, if necessary, to solicit additional proxies, if there are not sufficient votes at the time of the special meeting to approve proposal No. 1; and (3)To authorize our Board of Directors, in its discretion, to implement a one-time fair value stock option exchange program for eligible employees. The proposals to approve the share issuance to Canon and to approve the stock option exchange program are not related and are not conditioned on obtaining shareholder approval of any other proposal at the Meeting. This notice is accompanied by a form of proxy and a management proxy circular. Proxies to be used at the Meeting must be deposited at the office of the transfer agent not later than 48 hours (excluding Saturdays, Sundays and holidays) before the time of the Meeting. Shareholders of record as of November 5, 2010, the record date established by the Corporation, are entitled to notice of, and to vote at, the Meeting or any adjournment or postponement thereof.Shareholders who are unable to attend the Meeting in person are requested to complete, date, sign and return the enclosed form of proxy so that as large a representation as possible may be had at the Meeting. DATED at Toronto, Ontario as of the 15th day of November, 2010. BY:ORDER OF THE BOARD Terry M. Copeland President and Chief Executive Officer ALTAIR NANOTECHNOLOGIES INC. 204 Edison Way Reno, Nevada 89502 U.S.A. MANAGEMENT PROXY CIRCULAR SPECIAL MEETING OF SHAREHOLDERS This Management Proxy Circular (this “Circular”) relates to a special meeting (the “Meeting”) of shareholders of Altair Nanotechnologies Inc., a Canadian corporation (“Altair” or the “Corporation”) to be held at the Grand Sierra Resort, 2500 E. 2nd Street, Reno, Nevada 89502, on December 27, 2010, at 10:00 o’clock in the morning, Pacific time.At this Meeting, you will be asked to vote on three proposals. The first proposal is to approve the issuance and sale ofcommon shares of the Corporation to Canon Investment Holdings Limited (“Canon”) pursuant to the Share Subscription Agreement dated as of September 20, 2010 by and between Canon and Altair (the “Share Subscription Agreement”), in an amount such that, immediately following the share issuance, Canon will be the beneficial owner of 51% of Altair’s outstanding common shares on a fully diluted basis.The purchase price for the shares specified in the Share Subscription Agreement is $0.3882 per share, which will be adjusted to approximately $1.5528 per share as a result of the 4:1 consolidation of our common shares to take effect on 11:59 p.m. on November 15, 2010 (as described below).Taking into account the effect of the 4:1 consolidation, the total number of common shares to be issued is estimated to be 31,479,499, and the total gross proceeds from the share issuance are estimated to be $48,881,366.The exact number of common shares to be issued to Canon will be determined based on the number of outstanding common shares of Altair on a fully-diluted basis as of the closing date.We are seeking shareholder approval for such action in compliance with NASDAQ Marketplace Rules 5635(b) and 5635(d). The second proposal is to approve adjournment of the Meeting if necessary in order to solicit additional proxies, if there are not sufficient votes at the Meeting to approve the first proposal. The third proposal is to authorize our Board of Directors in its discretion to implement a one-time fair value stock option exchange program for eligible employees.Pursuant to this stock option exchange program, employees would be offered stock options with an exercise price equal to the market price on the date of the closing of the offer in exchange for their existing out-of-the-money stock options.The exchange ratio would not be one-for-one; rather, the employees would be offered a number of new options with a value that approximately equals the value of the out-of-the-money options they are giving up. The proposals to approve the share issuance to Canon and to approve the stock option exchange program are not related and are not conditioned upon obtaining shareholder approval of any other proposal at the Meeting. As previously announced, Altair is implementing a consolidation (or reverse split) of its common shares, in which every four (4) outstanding common shares are being consolidated into (1) common share, as of 11:59 p.m. on November 15, 2010 subject to rounding up of fractional shares (the “Consolidation”).In this Circular, certain share and per-share numbers, other than those contained in the financial statements and the Exhibits, have been adjusted to reflect the Consolidation (without taking into account the rounding up of fractional shares). Our Board of Directors unanimously recommends that you vote FOR each of the proposals described in this management proxy circular.We urge you to read these proxy materials in their entirety and to consider them carefully, including the effect that adopting or failing to adopt the proposals will have on shareholders.It is important that your shares be represented at the special meeting, regardless of the size of your holdings. Accordingly, whether or not you expect to attend the special meeting, we urge you to vote promptly by returning the enclosed proxy card. You may revoke your proxy at any time before it has been voted. This Management Proxy Circular is dated November 15, 2010 and is first being mailed to shareholders on or about November 26, 2010 TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE MEETING AND PROPOSALS 1 SUMMARY 6 THE MEETING 8 Solicitation of Proxies 8 Appointment and Revocation of Proxies 8 Voting of Proxies 8 Record Date; Quorum; Votes Required 9 Principal Holders of Voting Securities 9 Interests of Certain Persons in Matters to be Acted Upon 9 PROPOSAL NO. 1 – APPROVAL OF ISSUANCE AND SALE OF COMMON SHARES TOCANON INVESTMENT HOLDINGS LIMITED 10 Introduction 10 Vote Required 10 The Companies 10 Background to the Transaction 11 Reasons Considered by Our Board in Evaluating the Transaction 15 Use of Proceeds 17 Opinion of JMP Securities 18 Triggering of Warrant Put Right 24 Risk of Claims for Adjustment to Exercise Price of Outstanding Warrants 25 Certain Fees Payable Upon Closing of Common Share Issuance 26 Interests of Altair’s Directors and Officers in the Transaction 26 Material U.S. Federal Income Tax Consequences 27 Material Canadian Income Tax Consequences of the Transaction 27 Dilutive Effect of Common Share Issuance 29 Dissent Rights 29 Regulatory Matters 30 Consequences if Shareholder Approval is Not Obtained 30 Recommendation of Altair’s Board of Directors 30 THE SHARE SUBSCRIPTION AGREEMENT 31 The Share Subscription Transaction 31 Conditions to the Transaction 32 Conduct of Business Pending the Closing 32 Covenants Regarding Special Meeting and Recommendation of Board of Directors 37 No Solicitation 39 Certain Permitted Actions and Negotiations 39 Certain Notice and Last Look Provisions 39 Pre-Closing Covenants Regarding Certain Regulatory Matters 40 Covenants Regarding Liability Insurance for Directors and Officers 41 Covenants Regarding Approval of Related Party Transactions 41 Other Covenants 41 Termination 42 Termination Fees 43 OTHER TRANSACTION AGREEMENTS 44 Investor Rights Agreement 44 Voting Agreements 45 The Amended and Restated Shareholders Rights Plan Agreement 46 Waiver and Rights Agreement 46 Conditional Supply and Technology Licensing Agreement 47 PROPOSAL NO. 2– ADJOURNMENT OF MEETING 51 Adjournment 51 Vote Required 51 PROPOSAL NO. 3 – APPROVAL OF A ONE-TIME FAIR VALUESTOCK OPTION EXCHANGEPROGRAM 52 Background 52 Key Terms of the Stock Option Exchange Program 52 Impact of Stock Option Exchange Program 53 Benefits to Shareholders 53 Benefits to Employees 54 Option Exchange Process 54 Stock Option Exchange Ratios 55 Interests of Named Executive Officers in Stock Option Exchange Program 57 Securities Authorized for Issuance Under Equity Compensation Plans 57 Conclusion 58 Recommendation of the Board 58 CERTAIN COMPENSATION RELATED INFORMATION 59 Compensation Discussion and Analysis 59 Compensation, Nominating and Governance Committee Report 59 Executive Compensation 67 Compensation of Directors 71 Compensation, Nominating and Governance Committee 72 Compensation, Nominating And Governance Committee Interlocks And Insider Participation 73 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 74 CERTAIN FINANCIAL INFORMATION 76 Supplementary Financial Data 76 Financial Statements 76 Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 77 Quantitative and Qualitative Disclosures about Market Risk 93 OTHER MATTERS 94 Proposals of Shareholders 94 Undertakings 94 Additional Information 94 INDEX TO FINANCIAL STATEMENTS
